Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11, 18-21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US20190362754, hereinafter referred to as Sato).
Regarding claim 1, Saito discloses a chemically toughenable (see Saito at [0087], disclosing an ion-exchange layer can be formed by bringing an alkali salt into contact with a substrate surface under high temperature and exchanging an alkali metal ion in the alkali salt for an alkali metal ion in the substrate. Known techniques can be applied to ion exchange (also referred to as a "strengthening treatment" or "chemical strenghening") glass (see Saito at the Abstract, disclosing a glass) having before chemical toughening a thickness t of at most 1100 micrometers, (see Saito at [0088], disclosing the lower limit of the thickness is preferably 0.3mm. Examiner notes 0.3mm correlates with 300 micrometers) the glass comprising the following components in mol-%: SiO2 45 - 75 (see Saito at the Table on Page 12, Example No. 34, disclosing an example of a glass comprising 53.83 mol% SiO2); Al2O3 12 - 25; (see Saito at the Table on Page 12, Example No. 34, disclosing an example of a glass comprising 16.93 mol% Al2O3) Li2O >1 - 11; (see Saito at the Table on Page 12, Example No. 34, disclosing an example of a glass comprising 1.5 mol% Li2O) P2O5 0 - 15; (see Saito at the Table on Page 12, Example No. 34, disclosing an example of a glass comprising 0% P2O5) B2O3 0 - 8; (see Saito at the Table on Page 12, Example No. 34, disclosing an example of a glass comprising 0% B2O3) and TiO2 0 - 5; (see Saito at the Table on Page 12, Example No. 34, disclosing an example of a glass comprising 0% TiO2) and Na2O in an amount of at least 3 mol% (see Saito at the Table on Page 12, Example No. 34, disclosing an example of a glass comprising 5.96 mol% Na2O). 
While Saito does not explicitly disclose an average number of bridging oxygen per polyhedron BO calculated as 2*4 - 2*(cmol(O)/( cmoi(Si) + cmoi(Al) + cmoi(B) + cmoi(P) + cmoi(Ti) )) is higher than 3.55 or and wherein upon chemical toughening a linear dimension variation in the unit of percentage Vi is so low that an overall geometry variation OGV calculated as (DoL/t)/V1 is higher than 0.8, wherein DoL is a total depth of all ion-exchange layers on one side of the glass and wherein DoL is more than 1 pm when the glass is chemically toughened with NaNO3 only, KNO3 only, or with both KNO3 and NaNO3, these are properties dependent upon the composition of the glass, and the glass disclosed by Saito is sufficiently similar to the instantly claimed glass such that these properties will naturally flow from the composition. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 2, Saito discloses the glass has a Young's modulus of from 60 GPa to 120 GPa (see Saito at the Table on Page 12, Example No. 34, disclosing an example of a glass with a Young's modulus of 92.5 GPa).
Regarding claim 3, while Saito does not explicitly disclose a geometry variation after chemical toughening GVACT calculated as GVACT=BO*Young's modulus is from >250 GPa to <500 GPa, this is a property dependent upon the composition of the glass, and the glass disclosed by Saito is sufficiently similar to the instantly claimed glass such that these properties will naturally flow from the composition. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 4, while Saito does not explicitly disclose wherein BO is from >3.6 to 4.0, this is a property dependent upon the composition of the glass, and the glass disclosed by Saito is sufficiently similar to the instantly claimed glass such that these properties will naturally flow from the composition. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 5, while Saito does not explicitly disclose wherein OGV is from >1.0 to <10.0, this is a property dependent upon the composition of the glass, and the glass disclosed by Saito is sufficiently similar to the instantly claimed glass such that these properties will naturally flow from the composition. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 6, Saito discloses the thickness t of the glass before chemical toughening is from >1 micrometer to <800 micrometers (see Saito at [0088], disclosing the thickness … is more preferably equal to or less than 1mm. The lower limit of the thickness is preferably 0.3mm. Examiner notes this range overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).).
Regarding claim 7, while Saito does not explicitly disclose the glass has at least one surface with a roughness Ra of less than 5 nm, this is a property dependent upon the composition of the glass, and the glass disclosed by Saito is sufficiently similar to the instantly claimed glass such that these properties will naturally flow from the composition. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). Furthermore, Saito discloses in magnification observation of the surface of the substrate produced from the glass in Example, surface roughness and the like were not recognized and the surface was smooth (see Saito at [0163]). 
Regarding claim 8, while Saito does not explicitly disclose a temperature difference AT between a working temperature T4 and a maximum crystallization temperature TOEG of the glass is higher than 50 K, this is a property dependent upon the composition of the glass, and the glass disclosed by Saito is sufficiently similar to the instantly claimed glass such that these properties will naturally flow from the composition. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 9, Saito discloses he glass has a coefficient of thermal expansion CTE of from 3 ppm/K to 12 ppm/K in a temperature range of from 20°C to 300°C (see Saito at the Table on Page 12, Example No. 34, disclosing an example of a glass with a coefficient of thermal expansion α of 66.5x10-7/°C, which correlates with 6.65 ppm/K).
Regarding claim 11, while Saito does not explicitly disclose a surface compressive stress CS of the glass after chemical toughening is from >0 MPa to <1500 MPa, this is a property dependent upon the composition of the glass, and the glass disclosed by Saito is sufficiently similar to the instantly claimed glass such that these properties will naturally flow from the composition. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 18, Saito discloses the glass comprises at least one of the following: a content of ZrO2 from 0 to 5 mol-%; a content of alkali metal oxides R2O from 10 to 30 mol-%; a content of Na2O from 0 to 15 mol-%; a content of K2O from 0 to 5 mol-%; a content of the sum of Li2O and Na2O from 10 to 25 mol-%; a content of MgO from 0 to 5 mol-%; a content of ZnO from 0 to 5 mol-%; a content of the sum of MgO and ZnO from 0 to 10 mol-%; a content of at least one of SnO2, SbO2, CeO2 or Fe2O3 from 0 to 3 mol-%; or a content of Al2O3 from >1 2 to 22 mol-% (see Saito at the Table on Page 12, Example No. 34, disclosing an example of a glass comprising 0% ZrO2).
Regarding claim 19, Saito discloses a molar ratio of Na2O/(Na2O+K2O) is from >0.5 to 1.0 (see Saito at the Table on Page 12, Example No. 34, disclosing an example of a glass comprising 5.96 mol% Na2O and 1.5 mol% K2O, for a Na2O/(Na2O/K2O) value of (5.96/(1.5+5.96) = 0.8). 
Regarding claim 20, Saito discloses a molar ratio of Li2O/(Li2O+Na2O+K2O) is from >0.1 to 0.6 (see Saito at the Table on Page 12, Example No. 34, disclosing an example of a glass comprising 1.5 mol% Li2O, 5.96 mol% Na2O and 1.5 mol% K2O, for a Li2O/(Li2O+Na2O+K2O) of 1.5/(1.5+5.96+1.5) = 0.17). 
Regarding claim 21, Saito discloses the glass comprises the following components in mol-%: Li2O >1-<8; and K2O 0-5 (see Saito at the Table on Page 12, Example No. 34, disclosing an example of a glass comprising 1.5 mol% Li2O and 1.5 mol% K2O).
Regarding claim 24, Saito discloses the thickness t of the glass before chemical toughening is less than or equal to 500 micrometers (see Saito at [0088], disclosing the lower limit of the thickness is preferably 0.3mm. Examiner notes 0.3mm correlates with 300 micrometers).
Claims 1-11, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al. (US20190263713, hereinafter referred to as Murayama).
Regarding claim 1, Murayama discloses a chemically toughenable glass (see Murayama at the Abstract, disclosing a glass for chemical strengthening) having before chemical toughening a thickness t of at most 1100 micrometers (see Murayama at [0113], disclosing the glass for chemical strengthening of this aspect has a thickness depending on its application. For example… 0.75 mm or less. Examiner notes this correlates with 750 micrometers or less), the glass comprising the following components in mol-%: SiO2 45 - 75 (see Murayama at Table 6, Case 18, disclosing an example of a glass comprising 63.7 mol% SiO2); Al2O3 12 - 25 (see Murayama at Table 6, Case 18, disclosing an example of a glass comprising 15 mol% Al2O3);  Li2O >1 - 11 (see Murayama at Table 6, Case 18, disclosing an example of a glass comprising 4.6 mol% Li2O); P2O5 0 - 15 (see Murayama at Table 6, Case 18, disclosing an example of a glass comprising 0% P2O5); B2O3 0 - 8 (see Murayama at Table 6, Case 18, disclosing an example of a glass comprising 4.5% B2O3); and TiO2 0 - 5 (see Murayama at Table 6, Case 18, disclosing an example of a glass comprising 0.05 mol% TiO2); and Na2O in an amount of at least 3 mol% (see Murayama at Table 6, Case 18, disclosing an example of a glass comprising 4.6 mol% Na2O).
While Murayama does not explicitly disclose an average number of bridging oxygen per polyhedron BO calculated as 2*4 - 2*(cmol(O)/( cmoi(Si) + cmoi(Al) + cmoi(B) + cmoi(P) + cmoi(Ti) )) is higher than 3.55 or and wherein upon chemical toughening a linear dimension variation in the unit of percentage Vi is so low that an overall geometry variation OGV calculated as (DoL/t)/V1 is higher than 0.8, wherein DoL is a total depth of all ion-exchange layers on one side of the glass and wherein DoL is more than 1 pm when the glass is chemically toughened with NaNO3 only, KNO3 only, or with both KNO3 and NaNO3, these are properties dependent upon the composition of the glass, and the glass disclosed by Murayama is sufficiently similar to the instantly claimed glass such that these properties will naturally flow from the composition. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 2, Murayama discloses the glass has a Young's modulus of from 60 GPa to 120 GPa (see Murayama at Table 6, Case 18, disclosing an example of a glass with a Young's modulus of 84).
Regarding claim 3, while Murayama does not explicitly disclose a geometry variation after chemical toughening GVACT calculated as GVACT=BO*Young's modulus is from >250 GPa to <500 GPa, this is a property dependent upon the composition of the glass, and the glass disclosed by Murayama is sufficiently similar to the instantly claimed glass such that these properties will naturally flow from the composition. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 4, while Murayama does not explicitly disclose BO is from >3.6 to 4.0, this is a property dependent upon the composition of the glass, and the glass disclosed by Murayama is sufficiently similar to the instantly claimed glass such that these properties will naturally flow from the composition. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 5, while Murayama does not explicitly disclose OGV is from >1.0 to <10.0, this is a property dependent upon the composition of the glass, and the glass disclosed by Murayama is sufficiently similar to the instantly claimed glass such that these properties will naturally flow from the composition. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 6, Murayama discloses the thickness t of the glass before chemical toughening is from >1 micrometer to <800 micrometers (see Murayama at [0113], disclosing the glass for chemical strengthening of this aspect has a thickness depending on its application. For example… 0.75 mm or less. Examiner notes this correlates with 0.75 mm or less. Examiner notes this range overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).).
Regarding claim 7, while Murayama does not explicitly disclose the glass has at least one surface with a roughness Ra of less than 5 nm, this is a property dependent upon the composition of the glass, and the glass disclosed by Murayama is sufficiently similar to the instantly claimed glass such that these properties will naturally flow from the composition. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 8, while Murayama does not explicitly disclose a temperature difference AT between a working temperature T4 and a maximum crystallization temperature TOEG of the glass is higher than 50 K, this is a property dependent upon the composition of the glass, and the glass disclosed by Murayama is sufficiently similar to the instantly claimed glass such that these properties will naturally flow from the composition. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 9, Murayama discloses the glass has a coefficient of thermal expansion CTE of from 3 ppm/K to 12 ppm/K in a temperature range of from 20°C to 300°C (see Murayama at Table 6, Case 18, disclosing an example of a glass with an Average coefficient of thermal expansion of 72.3 x 10-7/°C, which correlates with 7.23 ppm/K).
Regarding claim 10, Murayama discloses the DoL after chemical toughening is from >3 micrometers to <0.5*t (see Murayama at Table 6, Case 18, disclosing an example of a glass with a DOL1 of 8 micrometers, a DOL2 of 161 micrometers, and a DOL3 of 93 micrometers, where DOL1, DOL2, and DOL3 correlate with DOL).
Regarding claim 11, Murayama discloses a surface compressive stress CS of the glass after chemical toughening is from >0 MPa to <1500 MPa (see Murayama at Table 6, Case 18, disclosing an example of a glass with a compressive stress (CS1) of 893 MPa).
Regarding claim 18, Murayama discloses the glass comprises at least one of the following: a content of ZrO2 from 0 to 5 mol-%; a content of alkali metal oxides R2O from 10 to 30 mol-%; a content of Na2O from 0 to 15 mol-%; a content of K2O from 0 to 5 mol-%; a content of the sum of Li2O and Na2O from 10 to 25 mol-%; a content of MgO from 0 to 5 mol-%; a content of ZnO from 0 to 5 mol-%; a content of the sum of MgO and ZnO from 0 to 10 mol-%; a content of at least one of SnO2, SbO2, CeO2 or Fe2O3 from 0 to 3 mol-%; or a content of Al2O3 from >1 2 to 22 mol-% (see Murayama at Table 6, Case 18, disclosing an example of a glass which comprises 2 mol% ZrO2). 
Regarding claim 19, Murayama discloses a molar ratio of Na2O/(Na2O+K2O) is from >0.5 to 1.0 (see Murayama at Table 6, Case 18, disclosing an example of a glass comprising 4.6 mol% Na2O and 1.5 mol% K2O, for a value of Na2O/(Na2O+K2O) of 4.6/(4.6+1.5) = 0.75).
Regarding claim 20, Murayama discloses a molar ratio of Li2O/(Li2O+Na2O+K2O) is from >0.1 to 0.6 (see Murayama at Table 6, Case 18, disclosing an example of a glass comprising 4.6 mol% Li2O, 4.6 mol% Na2O and 1.5 mol% K2O for a value of Li2O/(Li2O+Na2O+K2O) of 4.6/(4.6+4.6+1.5) = 0.43).
Regarding claim 21, Murayama discloses the glass comprises the following components in mol-%: Li2O >1-<8; and K2O 0-5 (see Murayama at Table 6, Case 18, disclosing an example of a glass comprising 4.6 mol% Li2O and 1.5 mol% K2O).
Regarding claim 22, Murayama discloses the glass comprises the following components in mol-%: SiO2 >63-75 (see Murayama at Table 6, Case 18, disclosing an example of a glass comprising 63.7 mol% SiO2); Al2O3 12-25 (see Murayama at Table 6, Case 18, disclosing an example of a glass comprising 15 mol% Al2O3); Li2O > 2.5-<8 (see Murayama at Table 6, Case 18, disclosing an example of a glass comprising 4.6 mol% Li2O); P2O5 0-10 (see Murayama at Table 6, Case 18, disclosing an example of a glass comprising 0% P2O5); B2O3 1-5 (see Murayama at Table 6, Case 18, disclosing an example of a glass comprising 4.5% B2O3); and K2O >0.5-5 (see Murayama at Table 6, Case 18, disclosing an example of a glass comprising 1.5 mol% K2O).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 18-22 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731